J-A07008-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

S.L.W.                                       IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                         Appellee

                    v.

S.R.W.

                         Appellant                No. 1520 MDA 2013


                     Appeal from the Order July 23, 2013
               In the Court of Common Pleas of Adams County
                      Civil Division at No(s): 04-DR-158


BEFORE: GANTMAN, P.J. , DONOHUE, J., and STABILE, J.

MEMORANDUM BY GANTMAN, P.J.:                    FILED AUGUST 05, 2014



entered in the Adams County Court of Common Pleas.      We affirm in part,

and vacate and remand in part.

      The trial court opinion sets forth the relevant facts and procedural

history of this case as follows:

         Father is a small business owner, operating the business
         known as Herr Ridge, Inc. for thirty-five years.      The
         business consists of a restaurant and a school bus
         company.      Mother[, Appellee,] works at Sportsman
         Liquidation and has been employed there for four and one-

         Income Tax Return lists gross receipts of $1,631,446,
         gross profit of $1,144,453, and total income of

         U.S. Corporation Income Tax Return states a negative
         taxable income value. For 2011, Father paid himself a
         salary from his business of $23,538.54, including
         $17,313.76 compensation and $6,224.78 for insurance.
J-A07008-14


       For tax year 2012, Father paid himself $12,000
       compensat
       gross monthly income is $2,346.43 with a net monthly
       income of $1,879.78.

       On March 24, 2004, Mother filed a Complaint for Support,

       S.L.W., born [September 1998]. A support conference
       was scheduled for April 14, 2004. By Order of Court dated

       Support without prejudice because Mother withdrew the
       action and indicated in an Affidavit of Dismissal that the
       parties were reconciling.

       On July 6, 2004, Mother again filed a Complaint for
       Support, requesting that the prior support complaint be

       child. A support conference was scheduled for July 19,
       2004. By Order of Court dated July 15, 2004, the support
       conference was continued for ninety days pending
       settlement of the parties. The Order of Court indicated
       that if the parties reached a settlement outside of
       Domestic Relations or if Mother did not make a request to
       proceed with such action during this time, the Complaint
       would be dismissed and case closed after ninety days. By
       Order of Court dated November 24, 2004, this [c]ourt

       prejudice because Mother did not request that Domestic
       Relations address the Complaint.

       On February 23, 2005, Mother filed a Complaint for
       Support. A support conference was scheduled for March
       15, 2005. An Interim Support Order was entered on
       March 9, 2005, where F
       at $570.00 per month for child support.


       consent, Attorney Henry O. Heiser, III, Esquire was
       granted permission to withdraw as counsel for Mother.

       By Order of Court dated September 30, 2005, a support
       modification conference was scheduled for October 24,
       2005. Both parties appeared at the support modification
       conference and both parties submitted materials analyzing

                                 -2-
J-A07008-14


                                               onference   officer


       and held Father to $24,000 gross per year as taxable
       income and $108,223 per year as non-taxable income
       which included add-backs for rental income and two
       depreciation deductions.  By Order of Court dated
       November 23, 2005, a Modified Support Order was

       per month, consisting of $1,165.00 in child support and
       $100 in arrears.

       On December 8, 2005, Father filed a Demand for Hearing,
       alleging that the conference officer made several errors in

       calculating the support order. By Order of Court dated
       December 8, 2005, a de novo hearing was scheduled for
       January 26, 2006. On December 9, 2005, Father filed a
       Petition for Stay, requesting this [c]ourt to enter a stay
       over the November 23, 2005 support order. A hearing on
                                                                y
       Order of Court dated December 30, 2005, the January 26,
       2006 de novo hearing was rescheduled for January 31,
       2006. By Order of Court dated January 27, 2006, the de
       novo hearing was rescheduled for March 6, 2006. By
       Order of Court dated March 3, 2006, the de novo hearing
       was rescheduled for May 4, 2006. By Orders of Court
       dated May 1, 2006 and May 2, 2006, the de novo hearing
       was rescheduled for August 3, 2006.

       By Praecipe filed May 25, 2006, Attorney Kollas withdrew
       his appearance for Father and Martha Baum Walker,
       Esquire, entered her appearance for Father.

       The de novo hearing was held on August 3, 2006. By
       Order of Court dated August 16, 2006, this [c]ourt directed
       the Adams County Domestic Relations Office to prepare a
       PACSES generated child support order effective to


       obligation being reduced from $1,165 per month to $960
       per month, plus $50 per month for arrears. This [c]ourt

       $9,071.72, and noted in the August 16, 2006 Order that

                                  -3-
J-A07008-14



       rather than year 2005 tax rates. The PACSES generated
       support order memorializing this [c]
       filed on August 17, 2006.

       On August 31, 2006, a Petition for Contempt was filed,
       alleging that Father had failed to comply with the support
       order.    By Order of Court dated August 31, 2006, a
       contempt hearing was scheduled for September 21, 2006.
       On September 11, 2006, Mother filed a Petition for
       Modification of an Existing Support Order, requesting a
       review and increase in support due to Father acquiring a
       new bus route since the last order had been established.
       By Order of Court dated September 11, 2006, a support
       modification conference was scheduled for October 4,
       2006. By Order of Court dated September 14, 2006, the
       conference was rescheduled to October 25, 2006. By
       Order of Court dated September 21, 2006, this [c]ourt
       schedule
       for November 8, 2006. By separate Order of Court dated
       September 21, 2006, Father was ordered to appear for a
       hearing on contempt on November 8, 2006, to be held
       contemporaneously with the hearing on Mothe

       On September 13, 2006, Father filed a Motion for
       Reconsideration and a Motion for Stay of Enforcement. By
       Order of Court dated September 21, 2006, hearings on

       be held contemporaneously with the hearings previously
       scheduled.


       contempt hearing was scheduled for December 6, 2006.
       By separate Order of Court dated November 8, 2006, this
                                                        n for
       Modification to December 6, 2006. By Order of Court
       dated December 7, 2006, the Petition for Contempt
       against Father was dismissed because Father had purged
       the contempt.

       On December 6, 2006, this [c]ourt held the de novo
       hearing. At the hearing, the parties reached an interim
       agreement for support, with Father being responsible for
       $667 per month for current child support and $200 per

                                 -4-
J-A07008-14


       month arrears, totaling $867 per month. This agreement
       was memorialized in an Order of Court dated December 7,
       2006.


       for Modification of an Existing Support Order, requesting a
       decrease in support due to alleged reduction in income.

       Office on January 15, 2008. On January 14, 2008, an
       Order of Court was entered scheduling a conference on

       2008, Attorney Walker filed her Praecipe for Withdrawal of
       Appearance. By Order of Court dated February 7, 2008,
       the February 11, 2008 conference was continued for ninety
       days pending a possible settlement. The Order indicated
       that if no settlement was reached during that time, the
       conference would be rescheduled.

       By Order of Court dated June 30, 2008, the parties having
       reached an agreement in regards to child support which
       included the dismissal of the Order for Support with all
       credits and arrears waived by the parties, this [c]ourt
       dismissed the action without prejudice and with no arrears
       or credits.

       For the period of time from June 30, 2008 until November
       21, 2012, the parties operated under their private
       agreement regarding child support with no involvement
       from Domestic Relations or this [c]ourt.

       On November 21, 2012, Mother filed a new Complaint for

       case. By Order of Court dated November 21, 2012, a
       conference was scheduled for December 20, 2012. By
       Order of Court dated December 10, 2012, the conference
       was rescheduled to January 10, 2013. On January 10,
       2013, the support conference was held.

       By Order of Court dated January 31, 2013, a support order
       was entered requiring Father to pay $668 per month in
       child support and $67 per month in arrears, totaling $735
       per month.      The conference officer determined that

       Father provided health insurance for the child.        The

                                  -5-
J-A07008-14


       conference officer averaged the results of two separate

       conferen

       bankruptcy filings, the United States Bankruptcy Court
       Official Form 6-Summary of Schedules (hereinafter
                                                Current Income

       stated his income in both the Summary of Schedules and
       Schedule I as $10,047.16 per month. The conference

       listed wages, $24,000 rent add-back and $37,544
       depreciation expense for tax year 2011, totaling $85,082
       in income.     The conference officer determined the
       guideline support amounts for both income calculations,
       $701 and $635 respectively, and averaged them to
       determine a recommended support amount of $668 per
       month. The conference officer noted in the Order that the
       recommended support amount was close to the $667 per
       month support amount as agreed to by the parties the last
       time the case has been open through Domestic Relations.

       On February 11, 2013, Father filed a Demand for Hearing
       De Novo
       correctly, that Father was not credited for arrears
       remitted, and that Mother had more income than as
       determined by the conference officer. By Order of Court
       dated February 11, 2013, a de novo hearing was
       scheduled for March 6, 2013. By Order of Court dated
       March 7, 2013, the de novo hearing was rescheduled for
       April 3, 2013. By Orders of Court dated April 3, 2013 and
       April 4, 2013, the de novo hearing was continued to June
       6, 2013.

       On May 20, 2013, a Petition for Contempt was filed
       alleging that Father had failed to pay support as ordered.
       By Order of Court dated May 20, 2013, a hearing on the
       contempt was scheduled for June 26, 2013.

       The de novo hearing was held on June 6, 2013. Both
       parties testified. After the hearing, this [c]ourt entered an
       Order of Court dated June 6, 2013, providing each party
       until Friday, June 21, 2013 to file a memorandum on any
       relevant matter regarding the case, directing Mother to

                                   -6-
J-A07008-14


       deliver to the Domestic Relations Office a copy of her 2012
       federal income tax return as filed, including all schedules,
       no later than June 7, 2013, and stating that this [c]ourt
       would decide the appropriate amount of support to be paid
       and also decide the issue of which party is entitled to the
       dependency exemption for the child, effective with
       calendar year 2012. By Order of Court dated June 7,
       2013, an additional hearing was scheduled for July 31,
       2013.

       On       June   18,    2013,    Fa

       income was $25,159.00, or $2,096.00 per month,
       consisting of $12,000.00 in wages, $11,411.00 in real
       estate depreciation and $1,748.00 in real estate profit.
       Father alleged that his income for 2012 was less than his
       2011 income, and stated that there should be no support

       month. Father also argued that he should be able to claim
       the child as a dependent each year because he pays
       $305.00 per month in health insurance for the child, all of

       of her support.

       On June 17, 2013, Domestic Relations received a Motion
       for Continuance from Father, asking this [c]ourt to
       continue the contempt hearing scheduled for June 26,
       2013.   By Order of Court dated June 20, 2013, the
       contempt hearing was continued to July 31, 2013.

       On July 23, 2013, this [c]ourt entered its Order of Court
       regarding child support.   This [c]ourt determined that

       listed    wages,      $24,000   rent   add-back,   and   $37,544

       2011 personal and corporate federal income tax returns,
                     -2. This [c]ourt
       monthly support obligation effective November 19, 2012,
       the date that Mother filed her Complaint for Support,
       through March 31, 2013, is $635 per month plus $100 per

       incom

       support obligation would increase on April 1, 2013 from

                                       -7-
J-A07008-14


         $635 per month to $768 per month based on an income of
         $103,605, consisting of $18,480 listed wages, $24,332
         rent add-back, and $60,793 depreciation. This [c]ourt
         exercised its discretion to deviate from the recommended

         support obligation effective April 1, 2013 would remain at
         $635 plus $100 arrears per month, for a monthly total of
         $735 per month in support. This [c]ourt also determined
         that effective for the 2012 calendar year, Mother is entitled
         to the dependency exemption for the child in even-
         numbered tax years, and Father is entitled to the
         dependency exemption for the child in odd-numbered tax
         years. By Order of Court dated July 30, 2013, the PACSES
         generated child support order was entered.

         After hearing, and by Order of Court dated July 31, 2013,
         Father acknowledged contempt and sentencing was
         deferred to September 25, 2013. By Orders of Court

         sentencing hearing was continued to October 2, 2013.

         On August 22, 2013, Father timely filed his Notice of
         Appeal, appealing this [c]o
         Court. By Order of Court dated August 22, 2013, this
         [c]ourt directed Father to file and serve on this Judge a
         concise statement of [errors] complained of on appeal. On
         September 9, 2013, Father timely filed his Statement of
         [Errors] Complained of on Appeal.

(Trial Court Opinion, filed on October 11, 2013, at 1-9) (internal footnotes

and citations to the record omitted).

      Father raises the following issues for our review:

         DID THE TRIAL COURT MAKE AN ERROR OF LAW/ABUSE
         OF DISCRETION IN CONSIDERING AS INCOME FOR
         [FATHER] THE DEPRECIATION OF ASSETS HELD BY HERR
         RIDGE,   INC.,  WHICH   CONSIST  OF   EQUIPMENT,
         MACHINES, AND SUPPLIES USED BY THE BUSINESS,
         WHERE (A) THERE WAS NO EVIDENCE THOSE CASH
         FLOWS COULD HAVE INSTEAD BEEN DISPERSED TO
         FATHER, (B) FATHER SHOWED THE EXPENDITURES WERE
         NECESSARY FOR THE CONTINUED OPERATION OF THE

                                        -8-
J-A07008-14


         BUSINESS, AND (C) THE VALUE OF THE ASSETS AFTER
         THE DESIGNATED DEPRECIATION PERIOD WILL BE DE
         MINIMUS?

         DID THE TRIAL COURT MAKE AN ERROR OF LAW/ABUSE
         OF DISCRETION IN FAILING TO ASSIGN THE DEPENDENCY
         EXEMPTION TO FATHER EVERY YEAR WHERE FATHER PAYS
         THE MAJORITY OF THE                        LUDING
         MEDICAL INSURANCE?



       The well-settled standard of review in a child support case provides:

          When evaluating a support order, this Court may only

          cannot be sustained on any valid ground. We will not
          interfere with the broad discretion afforded the trial court
          absent an abuse of the discretion or insufficient evidence
          to sustain the support order. An abuse of discretion is not
          merely an error of judgment; if, in reaching a conclusion,
          the court overrides or misapplies the law, or the judgment
          exercised is shown by the record to be either manifestly
          unreasonable or the product of partiality, prejudice, bias or
          ill will, discretion has been abused. In addition, we note


          interests.

Silver v. Pinskey, 981 A.2d 284, 291 (Pa.Super. 2009) (en banc) (quoting

Mencer v. Ruch, 928 A.2d 294, 297 (Pa.Super. 2007)).

       In his first issue, Father argues an analysis under Labar v. Labar, 557

Pa. 54, 731 A.2d 1252 (1999) is required to ascertain the true nature and



to examine whether Father had sheltered cash flow that should be attributed

to his income.     Rather, Father alleges the court improperly included the

depr

                                      -9-
J-A07008-14




assets have significant value at the end of their life.   Father contends he

provided the court with specific documentation to show the nature of the

equipment depreciated, but the court ignored his testimony regarding the



difficult to construe that the buses retain significant value after their

depreciation period of five years because, after seven years, the buses have

little value to Herr Ridge, Inc. and eventually will be worth only scrap value.

Father maintains including the depreciation for buses as income available to

Father was error because the court cannot attribute as income funds which

are not actually available to or received by Father, and there has been no

evidence or analysis of whether the depreciation at issue represented

sheltered assets.




of $635 per month. Specifically, Father asserts Mother had primary custody

in 2006, whereas now Mother and Fathe

income in 2005 was $141,403.00 as compared to his total income of only

$85,083.00 in 2011.      Father concludes the depreciation should be not



are constrained to vacate and remand for further proceedings.




                                    - 10 -
J-A07008-14


                                                           -2. Pennsylvania Rule

of Civil Procedure 1910.16-2 provides:

        Rule 1910.16-2. Support Guidelines. Calculation of
        Net Income

                                  *     *      *

        (a) Monthly Gross Income. Monthly gross income is
        ordinarily based upon at least a six-month average of all of

        support law, 23 Pa.C.S.A. § 4302, and includes income
        from any source. The statute lists many types of income
        including, but not limited to:

        (1)   wages, salaries, bonuses, fees and commissions;

        (2)   net income from business or dealings in property;

        (3)   interest, rents, royalties, and dividends;

        (4)   pensions and all forms of retirement;

        (5)   income from an interest in an estate or trust;

        (6) Social Security disability benefits, Social Security
        retirement benefits, temporary and permanent disability
                             compensation and unemployment
        compensation;

        (7) alimony if, in the discretion of the trier of fact,
        inclusion of part or all of it is appropriate; and

                                  *     *      *

        (8) other entitlements to money or lump sum awards,
        without regard to source, including lottery winnings,
        income     tax refunds,   insurance    compensation     or
        settlements; awards and verdicts; and any form of
        payment due to and collectible by an individual regardless
        of source.

                                  *     *      *

                                      - 11 -
J-A07008-14



        (c) Monthly Net Income.

        (1) Unless otherwise provided in these rules, the court
        shall deduct only the following items from monthly gross
        income to arrive at net income:

           (A)   federal, state, and local income taxes;

           (B)   unemployment compensation taxes and Local
                 Services Taxes (LST);

           (C)   F.I.C.A. payments (Social Security, Medicare
                 and Self-Employment taxes) and non-voluntary
                 retirement payments;

           (D) mandatory union dues; and

           (E)   alimony paid to the other party.

        (2) In computing a spousal support or alimony pendente
        lite obligation, the court shall deduct from the obl
        monthly net income all of his or her child support
        obligations and any amounts of spousal support, alimony
        pendente lite or alimony being paid to former spouses.

Pa.R.C.P. 1910.16-2(a), (c). Income is defined as:

        compensation for services, including, but not limited to,
        wages, salaries, bonuses, fees, compensation in kind,
        commissions and similar items; income derived from
        business; gains derived from dealings in property;
        interest; rents; royalties; dividends; annuities; income
        from life insurance and endowment contracts; all forms of
        retirement;    pensions;    income     from    discharge   of
        indebtedness; distributive share of partnership gross
        income; income in respect of a decedent; income from an
        interest in an estate or trust; military retirement benefits;
        railroad employment retirement benefits; social security
        benefits; temporary and permanent disability benefits;

        other entitlements to money or lump sum awards, without
        regard to source, including lottery winnings; income tax
        refunds; insurance compensation or settlements; awards

                                    - 12 -
J-A07008-14


        or verdicts; and any form of payment due to and
        collectible by an individual regardless of source.

23 Pa.C.S.A. § 4302.

                                                          his children, a trial



perquisites, and the true nature and extent of his property and financial

resources. Labar, supra at 59, 731 A.2d at 1254 (citing Commonwealth

ex rel. Gitman v. Gitman, 428 Pa. 387, 237 A.2d 181 (1967)).

        [I]n computing income available for support when the
        payor owns his own business, income must reflect actual
        available financial resources and not the often times
        fictional financial picture which develops as the result of
        depreciation     deductions   taken   aga
        permitted by the federal income tax laws. Otherwise put,

        taxed income.

Heisey v. Heisey, 633 A.2d 211, 212 (Pa.Super. 1993) (quoting McAuliffe

v. McAuliffe, 613 A.2d 20, 22 (Pa.Super. 1992)) (emphasis in original).




                                            Id. (citing Coffey v. Coffey, 575

A.2d 587 (Pa.Super. 1990)).



income tax law without proof of actual loss, will not automatically be

deducted from gross income for purposes of determining awards of alimony

and equitable di              Cunningham v. Cunningham, 548 A.2d 611,


                                   - 13 -
J-A07008-14


612 (Pa.Super. 1988) (quoting Commonwealth ex rel. Hagerty v. Eyster,

429 A.2d 665, 668-

should be deducted from gross income only where they reflect an actual



Id. at 613. Thus, a calculation of disposable income for purposes of support

will include federal tax deductions, unless the obligor proves the tax

deductions (depreciation)

gross personal income. Labar, supra at 60, 731 A.2d at 1255.



income from the support obligation calculation by improperly retaining cash

flows   within   the   corporation    rather    than   disbursing   them   to   the

                   Id.

                                Id.

         Depreciation is an accounting mechanism which allocates
         the original cost of an asset to the periods in which the
         asset is used. Depreciation does not result in income.
         Rather, when depreciation expense is claimed, taxable
         income is decreased by the amount so claimed, resulting in
                                                             se in
         income.

         The presence of a depreciation deduction (on a federal
         income tax return) or a depreciation expense (on
         consolidated financial statements) simply signals that a
         corporation has made capital expenditures, the costs of
         which it seeks to allocate to the periods in which the assets
         underlying the capital expenditures are being used. Only
         by asserting that the capital expenditures, for which
         depreciation deductions are currently being claimed, were
         made with cash flows that should have instead been


                                       - 14 -
J-A07008-14


        disbursed to the shareholders, can it be argued that a
        corporation is improperly sheltering cash flows.

Id. at 61-62, 731 A.2d at 1255-56 (emphasis in original).

        In situations where the support obligee contends that the
                                  in a closely held corporation is


        an appraisal of the true nature and extent of the support
                                                        aisal can

        in the corporation, or it can take the form of an allegation
        that the corporation has sheltered cash flows by not
        making disbursements to its shareholders. When it is
        alleged that the corporation has sheltered cash flows, the
        sources of those cash flows must be identified[,] i.e., it
        must be shown that the cash flows could have been
        disbursed to shareholders. In cases where cash flows
        which could have been disbursed to shareholders have
        instead been disbursed for business expenses, the
        corporation must show that the expenditures were
        necessary for the continued operation and smooth running
        of the business in order to refute an allegation that the
        corporation has sheltered cash flows.

Id. at 63-

whether the depreciation and depletion expenses reflected an actual



any such marginal income created through tax savings was reinvested in the

                                                  Id. at 64-65, 731 A.2d at



                                                                       her they



                                                  separately and the trial


                                   - 15 -
J-A07008-14


                                                        Id. at 65, 731 A.2d

at 1257-58 (emphasis in original).

     Instantly, in its opinion, the trial court explained it did not make a

Labar

return. (See Trial Court Opinion at 15.) Nevertheless, the court recognized:


        the depreciation, and Father did not provide the
        conference officer or this [c]ourt with any specific
        documentation indicating the nature of the equipment
        being depreciated. Father did provide to the conference
        officer a Form 4562 Depreciation and Amortization 2011,

        which was also admitted as an exhibit at the de novo
        hearing. The Form 4562, in Line 6(a) Description of

        incomplete.



        business has made capital expenditures it wishes to
        allocate to that year. See Labar, [supra at 66,] 731 A.2d
        at 1258. It is not clear from the record if Father
        actually made these capital expenditures or whether
        the listed depreciation expense is sheltered cash
        flow.     Father alleges that the depreciation is for
        equipment and rolling stock, including the school buses
        Father owns as part of his business. Father testified that
        the depreciation listed on his tax returns came from

        testified that the depreciable life of the school buses and
        vans would be five to seven years. Father testified that
        the typical lifespan of that equipment was five to seven
        years, and at most ten years. When asked by his counsel
        if school buses were similar to real estate regarding
        depreciation, Fath




                                     - 16 -
J-A07008-14


          Generally, after equipment is fully depreciated, it has little
          or no value and a reduced basis, known as the scrap or
          salvage value. On the other hand, real estate retains its
          intrinsic value after depreciation, and often increases in

          able to get use and value from his school buses after they
          have been fully depreciated. According to Father, a school
          bus on a five year depreciation schedule can be operated
          for up to ten years, giving Father a useful life of his
          equipment up to double the length of time it takes to
          depreciate the equipment. Assuming that the depreciation
          expense is not representative of sheltered cash flow, and
          that the equipment being depreciated by Father is all

          school bus to up to ten years indicates that the school
          buses have intrinsic value at the end of their depreciable
          life.
          depreciation, even if not representative of sheltered

          support purposes because the assets Father alleges
          to be depreciating have significant value at the end
          of their depreciated life.

(Trial Court Opinion at 15-16) (internal citations to the record omitted)

(emphasis added). Moreover, the court recognized the possible necessity for

remand in this case, based on Labar. (See id. at 20.) On this record, we




proceedings to allow the c                                                 Labar,

with a detailed analysis capable of review.

        In his second issue, Father argues he should have been granted the

child dependency tax exemption for every year, rather than every other

year.    Father contends he presented evidence in the form of federal tax

returns completed with and without the dependency tax exemption, which

                                      - 17 -
J-A07008-14


proved Father would receive an additional $3,782.00 in tax refund if he

claimed the child yearly as a dependent.      Father alleges Mother did not

refute his claims or assert that her use of the dependency exemption would




result in a similar benefit because Mother grosses only about $28,000.00

annually.   Father avers that, even if an analysis of the tax return benefits



                                                  ordered support payments

should make the evidence on this issue weigh more heavily in his favor.




insurance. Father argues that, while Mother also incurs monthly nurturing

and child-raising expenses, Father carries a higher proportional share of the

                           her concludes the court should have awarded him

the federal child dependency tax exemption every year. We cannot agree.

     Rule 1910.16-2(f) of the Pennsylvania Rules of Civil Procedure

provides:

        Rule 1910.16-2. Support Guidelines. Calculation of
        Net Income

        (f) Dependency Tax Exemption. In order to maximize
        the total income available to the parties and children, the
        court may, as justice and fairness require, award the

                                    - 18 -
J-A07008-14


         federal child dependency tax exemption to the non-
         custodial parent, or to either parent in cases of equally
         shared custody, and order the other party to execute the
         waiver required by the Internal Revenue Code, 26 U.S.C.A.
         § 152(e). The tax consequences resulting from an award
         of the child dependency exemption must be considered in


Pa.R.C.P. 1910.16-

                                                s in the best position to determine

                     May v. May, 837 A.2d 566, 570 (Pa.Super. 2003)



                                                                               Id.

Nev




                                 Id.

      Instantly, the trial court explained its decision as follows:

         The parties follow a shared equal physical custody
         schedule. The record indicates that both parents provide

                                          dical insurance. Father
         testified that he pays $300 or $305 dollars per month for


         of her school lunches. Mother testified that she pays for all

         undergarments and personal hygiene products.              Mother

         dance activity, as well as clothing and equipment for the
         dance activity. Mother testified that she pays for the


         even if the child is attending the birthday party while

                                       - 19 -
J-A07008-14


         Father has custody. Mother testified that she supplies all




         the child is with Father, but testified that the child packs
         her lunch when with Mother. Father testified that he

         have washed. Father testified that he would be happy to

         buys shoes for the child, and pointed to one specific
         example of a recent shoe purchase. Father testified that
         he buys the child coats, clothes and personal hygiene
         products.

         The record indicates that both parties provide for their

         health insurance, it


         custody time. Given the testimony and the record in this
                                                          d care
         expenses are approximately equal.

(Trial Court Opinion at 21-

reason to disturb it on the grounds alleged.    Based on the foregoing, we

affirm the order in part regarding the dependency exemption, but vacate

that part of the order awarding child support of $635.00 plus $100.00 in

arrears per month, and remand for further proceedings.

      Order affirmed in part and vacated in part; case remanded for further

proceedings. Jurisdiction is relinquished.




                                    - 20 -
J-A07008-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2014




                          - 21 -